 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee eww ee ee Re ee met ee ee xX
UNITED STATES OF AMERICA, :
-against- :
CESAR ARIAS :
20 Crim. 139-1 (GBD)
Defendant. :
woe ee ee ee ee eee ee xX

GEORGE B. DANIELS, District Judge:
The status conference is adjourned from July 8, 2021 to July 27, 2021 at 10:30 a.m. Time
is excluded in the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), until

that time.

Dated: New York, New York
June 24, 2021

SO ORDERED.

Gory 2 Dorel,

O B. DANIELS
nited States District Judge

 

 
